 M(KISSA('K PAINTING (().. IN(C.McKissack Painting Co.. Inc. and Painters DistrictCouncil No. 22, International Brotherhood of Paint-ers & Allied Trades, AFI,-CIO. ('ase 7 (CA 16123August 22. 1979DECISION AND ORDERBY CHAIRMAN FANNING( ANt) MEMBERS PENII.I.()AN[) TRU;LSDAIIUpon a charge filed on February 28, 1979, byPainters District Council No. 22, International Broth-erhood of' Painters & Allied Trades. AFL-CIO,herein called the Union. and duly served on McKis-sack Painting Co.. Inc.. herein called Respondent. theGeneral Counsel of the National Labor RelationsBoard. by the Regional Director for Region 7. issueda complaint and notice of hearing on April 11. 1979.against Respondent alleging that Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (I) Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge. complaint, and notice of hearing before anadministrative law judge were duly served on the par-ties to this proceeding. Respondent failed to file ananswer to the complaint.On June 5. 1979. counsel for the General Counselfiled directly with the Board a motion to transfer thecase to and continue the proceedings before theBoard and a Motion for Default Summary Judgmentbased on Respondent's failure to file an answer asrequired by Sections 102.20 and 102.21 of the Na-tional Labor Relations Board's Rules and Regula-tions, Series 8, as amended. Subsequently, on June 8.1979, the Board issued an order transferring proceed-ing to the Board and a Notice To Show Cause whythe General Counsel's Motion for Default SummaryJudgment should not be granted. Respondent did notfile a response to the Notice To Show Cause, andaccordingly the allegations of the complaint stand un-controverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motion for Default SummaryJudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall. within 10 da33s from theservice of the complaint. file an answer thereto.The respondent shall specifically admit. deny. orexplain each of' the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state.such statement operating as a denial. All allega-tions in the complaint, if no answer is filed. orany allegation in the complaint not specificall3denied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge. shall be deemed to be admit-ted to be true and shall be so found by theBoard. unless good cause to the contrar isshown.The complaint and notice of hearing served on Re-spondent on April II11. 1979. specifically stated thatunless an answer to the complaint was filed within 10days from the service thereof "all of the allegations inthe Complaint shall be deemed to be admitted trueand may be so found bh the Board." Further. Re-spondent was notified by letter dated May 7. 1979.that an answer to the complaint had not been re-ceived, and that summary judgment would be soughtunless an answer to the complaint was filed bh May17. 1979. As noted above, Respondent has not filedan answer to the complaint. nor did it respond to theNotice To Show Cause. No good cause to the con-trary having been shown, in accordance with the rulesset forth above the allegations of the complaint aredeemed to be admitted and are found to be true. Ac-cordingly. we grant the General Counsel's Motion forDefault Summary Judgment.'On the basis of the entire record the Board makesthe following:FINDIN(iS OF FACTI. THE BUSINESS OF RESPONDENIAt all times material herein, Respondent, a Michi-gan corporation with its principal office and place ofbusiness in Brighton, Michigan, has been engaged inthe business of painting apartment buildings. Duringthe past fiscal year, a representative period. Respon-dent, in the course and conduct of its business opera-tions, rendered services valued in excess of $90,000 toEdward Rose & Sons Construction Company which,during the same fiscal year period, purchased andcaused to be transported and delivered to its places ofbusiness within the State of Michigan goods and ma-terials valued in excess of $50.000 which were trans-' Eagle Truck and Trailer Rental Divion of E T d T Leaving, Inc.. 21 1NLRB 804 (19741.244 NLRB No. 72543 I)I:('ISIONS 0() NATIONAL, LABOR REL.ATIONS BOARI)ported and de(lcliverd to said places of' business di-rectx f'romi points located outside the State ofM ichiga n.We final tn the basis of' the foregoing that Respon-dent is andl has been at all times material herein anemployer engaged in commerce within the meaningof, Section 2(61 and (7) of' the Act, and that it willefltectuate the policies of' the Act to assert jurisdictionherein.11. III. ABR OR(iANI/.A'ION INVOIVEI)Painters District Council No. 22. InternationalBrotherhood of Painters & Allied Trades. AFL CIO,is a labor organization within the meaning of Section2(5) of the Act.Ill. I'Ft Ut'NFAIR ABOR PRA('CiI('ISThe fIllowing employees of Respondent constitutea unit appropriate fr collective-bargaining purposeswithin the meaning of Section 9b) of' the Act:All painters employed by Respondent at Brigh-ton, Michigan; but excluding all office clericalemployees, guards. and supervisors as defined inthe Act, and all other employees.At all times material herein, a majority of the em-ployees in the above-described unit have designatedor selected the Union as their representative for thepurposes of collective bargaining with Respondent.On or about October 28, 1976, Respondent and theUnion entered into a written agreement which pro-vided among other things, that as part of the compen-sation earned by the employees in the above-de-scribed unit Respondent would contribute on amonthly basis to the Painters Union deposit fund thesum of $3.17 for each hour worked during that monthby all employees employed by Respondent to pay forinsurance, pension. and vacation benefits.Since May I. 1978, and continuing to date Respon-dent has unilaterally, and without notice to or discus-sion with the Union, failed and refused to make thecontributions to the Painters Union deposit fund asrequired by the written agreement entered into be-tween the Union and Respondent on October 28,1976.Accordingly, we find that by the aforesaid conductRespondent has, since on or about August 28. 1978.2refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that by such refusal Respondenthas engaged in and is engaging in unfair by labor2 See Sec. 10(b) of the Act.practices within the meaning of Section 8(a)(5) and(I) of the Act.IV. Illl :FI::('l )F I Ili t'NIAIR ABOR PRA(' I SUPON ('O()MMIR('IThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section i. above. have a close. intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. 1IL RML:)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and () of the Act. we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.We have found that Respondent violated Section8(a)(5) and (1) of the Act by unilaterally, and withoutnotice to or discussion with the Union, failing andrefusing to make the contributions to the PaintersUnion deposit fund as required by the written agree-ment entered into between the Union and Respon-dent on October 28, 1976. In order to dissipate theeffect of these unfair labor practices we shall orderRespondent to make whole its employees by payingto the Painters Union deposit fund the contributionswhich should have been made pursuant to the termsof the above-described written agreement, retroactiveto August 28, 1978.3The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON(CLUSIONS OF LAWVI. McKissack Painting Co., Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Painters District Council No. 22, InternationalBrotherhood of Painters & Allied Trades, AFL-CIO,I Because the provisions of employees benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stage of aproceeding for the addition of interest at a fixed rate on unlawfull) withheldfund payments. We leave to the compliance stage the question whether Re-spondent McKissack Painting Co.. Inc., must pa) any additional amountsinto the benefit funds in order to satisf( our "make whole" remedy. Theseadditional amounts may be determined, depending on the circumstances ofeach case. b) reference to pros isions in the documents governing the funds atissue and where there are no governing provisions to evidence of any lossdirectly attributable to the unla ful withholding action. hich might includethe loss of return on investment of the portion of funds withheld, additionaladministrative costs, etc.. but not collateral losses. 3fernrwearher Oplical(Conpun. 240 NLRB 1213 (1979).544 MCKISSACK PAINTING CO.. INC.is a labor organization within the meaning of Section2(5) of the Act.3. All painters employed by Respondent at Brigh-ton, Michigan: but excluding all office clerical em-ployees, guards, and supervisors as defined in the Act,and all other employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. At all times material herein, the Union has beenthe exclusive representative of all the employees inthe aforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9(a)of the Act.5. By unilaterally, and without notice to or discus-sion with the Union, failing and refusing since on orabout August 28, 1978, to contribute to the PaintersUnion deposit fund the sums of money required pur-suant to the written agreement entered into betweenthe Union and Respondent on October 28, 1976. Re-spondent has refused to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate bargaining unit describedabove and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (I) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent.McKissack Painting Co., Inc., Brighton, Michigan, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with PaintersDistrict Council No. 22, International Brotherhood ofPainters & Allied Trades, AFL-CIO, by unilaterallyand without notice to or discussion with the aforesaidUnion, failing and refusing to contribute to the Paint-ers Union deposit fund the sums of money requiredpursuant to the written agreement entered into be-tween the Union and Respondent on October 28,1976.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain collectively with Paint-ers & Allied Trades, AFL CIO, with respect to ratesof pay, wages, hours, and other terms and conditionsof employment. The appropriate unit tor the purposesof collective bargaining is:All painters employed by McKissack PaintingCo., Inc., at Brighton. Michigan: but excludingall office clerical employees. guards and supervi-sors as defined in the Act, and all other employ-ees.(b) Make whole its employees by making contribu-tions into the Painters Union deposit fund in themanner set forth in the section of this Decision enti-tled "The Remedy."(c) Preserve and, upon request. make aviJilable tothe Board or its agents, for examination and cops ing.all payroll records, social security panyment records,timecards, personnel records and reports. and allother records necessary or useful in checking compli-ance with this Order.(d) Post at its flcility in Brighton. Michigan, copiesof the attached notice marked "Appendix.T4Copiesof said notice, on forms provided bh the RegionalDirector for Regional 7. after being dul signed bvRespondent's representative, shall be postedl hb Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter. inconspicuous places, including all places wIhere noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered bh an!other material.(e) Notify the Regional I)irector tfr Region 7. inwriting. within 20 days from the date of this Order.what steps Respondent has taken to comply herewith.4 In the event Ihatl hi, Order is entrced h a Judgment oft a I nited States(Court o1 Appeal's. the ord, in the notlce reading "Posled h ()rder o theNational Labor Relatont B ard" ,hall reald "I'lled Pursiuanl to .1 Judgmentof the I'nited State, ('ourl t Appeals rnfo.rcing an ()rler of he Ntlonalt.abor Relations Board"APPIN I)lXNori(ci 1) EMPI.O)Yl :SPos I I) BY ORI)KR ()F II;11NAIIIONAI. LABOR RI.AII1ONS B()ARI)An Agency of the United States GovernmentWE Wll., Nor) refuse to bargain collectivelywith Painters District Council No. 22. Interna-tional Brotherhood of Painters & Allied 'Irades.AFL.CIO, by unilaterally and without notice toor discussion with that Union failing or reftusingto contribute to the Painters Union deposit fundthe sums of mone3required under the terms ofthe written agreement entered into between our-selves and the above-named Llnion on October28, 1976.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILI. in any like or related manner inter-fere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WIL., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment. The bargaining unit is:All painters employed by McKissack PaintingCo., Inc., at Brighton, Michigan; but exclud-ing all office clerical employees, guards and su-pervisors as defined in the National Labor Re-lations Act, and all other employees.WE WILL make our employees whole by pay-ing to the Painters Union deposit fund the con-tributions which should have been made pursu-ant to the terms of our written agreement withthe above-named Union.MCKISSACK PAIN IING CO., INC.546